Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-12 and 15-18 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 2.
Claim 1 recites an electronic article comprising: a first section including, a first outer housing extending in a longitudinal direction, the first outer housing defining a portion of a reservoir configured to store a pre-vapor formulation, an inner tube within the first outer housing, a portion of the reservoir between the first outer housing and the inner tube, a coil heater in the first outer housing, the coil heater having uniform spacing between adjacent coil windings of the coil heater, a wick in communication with the liquid supply region and at least partially surrounded by the coil heater, a mouthpiece at a mouth-end of the first outer housing, and a sleeve assembly rotatably positioned about an exterior of the first outer housing of the first section, the sleeve assembly including spaced apart slots configured to align with at least one air inlet in the electronic article, such that ventilation may be adjusted; and a second section including, a second outer housing, and a power supply in the second outer housing which the cited prior art of KR200457340, Thorens (US 2009/0272379) or Li (US 2011/0303231) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
6/24/2022